Order, Surrogate’s Court, New York County (Eve Preminger, S.), entered January 2, 1992, which, insofar as appealed from, directs respondents to make an interim distribution to petitioner of $25 million in liquid assets as partial payment on her claim as a creditor of the estate, bonded, and denied respondents’ application to seal the *524record, unanimously modified, on the law and the facts, to seal the record, and otherwise affirmed, without costs.
Contrary to respondents’ contentions, the Surrogate properly relied on the doctrine of law of the case (Holloway v Cha Cha Laundry, 97 AD2d 385) even though an order had not yet been entered (George W. Collins, Inc. v Olsker-McLain Indus., 22 AD2d 485), in holding that petitioner had an "allowed” claim pursuant to SCPA 2102 (4) (Matter of Miles, 170 NY 75), and that it was therefore unnecessary for her to show need pursuant to SCPA 2102 (5). We also agree with the Surrogate that the estate has the financial ability and obligation to pay the interim distribution, and should be protected from potential liabilities by the posting of a refunding bond (Matter of Brodin, 32 Misc 2d 651). Further, we find that respondents’ request to seal the record should have been granted and direct the clerk to do so. Concur — Carro, J. P., Kupferman, Asch and Smith, JJ.